Citation Nr: 1512883	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-31 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to a rating in excess of 20 percent for right upper extremity peripheral neuropathy.

3.  Entitlement to a rating in excess of 20 percent for left upper extremity peripheral neuropathy

4.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.

5.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.

6.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (diabetes).

7.  Entitlement to a compensable rating for erectile dysfunction (ED).

8.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to a rating in excess of 30 percent for scar as residual to gunshot wound

10.  Entitlement to an effective date before June 16, 2011, for service connection for bilateral blindness

11.  Entitlement to an effective date before June 16, 2011, for special monthly compensation under 38 U.S.C.A. § 1114 (n) & (o).  

12.  Entitlement to an effective date before June 16, 2011, for eligibility for Dependent's Educational Assistance benefits.

13.  Entitlement to an effective date before June 16, 2011, for allowance for an automobile and adaptive equipment.

14.  Entitlement to an effective date before June 16, 2011, for special home adaptation.

15.  Entitlement to an effective date before June 16, 2011, for scar as residual to gunshot wound.

16.  Entitlement to total disability based upon individual unemployability (TDIU).  


REPRESENTATION

The Veteran represented by:    Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1970, which included service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2009, October 2011, and February 2012 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board.  In May 2014, the Veteran's agent withdrew that request in writing.  38 C.F.R. 20.704(e).  

Effective June 2011, the RO granted service connection for bilateral blindness, awarding the disability as 100 percent disabling.  The Board notes that the Veteran's claim for TDIU is not limited to the applicable appeal period before the Veteran received a 100 percent rating for bilateral blindness.  See Bradley v. Peake, 22 Vet. App. 280, 292 (2008) (Congress intended a single disability be rated as total for § 1114 (s), but TDIU may be used as a basis for establishing second requirement under § 1114 (s)); Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) (TDIU rating based upon multiple disabilities does not meet the requirement of a single disability requirement of § 1114 (s).)  VA also has a "well-established" duty to maximize a claimant's benefits.  See Buie, 24 Vet. App. at 250.  For this reason, a TDIU may become relevant for the purpose of special monthly compensation benefits. 

The Board also notes that the RO first denied service connection for hypertension, to include as secondary to diabetes in a rating decision in February 2010.  It then denied the claim a second time in October 2011, determining that the February 2010 rating decision was final and the Veteran had not submitted any new and material evidence to reopen the claim.  The Board notes, however, that within the applicable appeal period for the February 2010 rating decision, the RO received additional VA medical records.  Thus, the original claim of service connection for hypertension was still pending at the time of the October 2011 rating decision.  See 38 C.F.R. § 3.156(b).  The Board has therefore stated the issue as set forth on the first page of this decision.  

The issues of an increased rating for PTSD, increased rating for scar as a residual of a gunshot wound, earlier effective date for service connection for scar as a residual of a gunshot wound, service connection for hypertension, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the applicable rating period on appeal, the Veteran's right upper extremity neuropathy has resulted in decreased sensation (numbness) and pain demonstrating no worse than mild incomplete paralysis.
 
2.  Throughout the applicable rating period on appeal, the Veteran's left upper extremity neuropathy has resulted in decreased sensation (numbness) and pain demonstrating no worse than mild incomplete paralysis.     

3.  Throughout the applicable rating period on appeal, the Veteran's right lower extremity neuropathy has resulted in decreased sensation (numbness) and pain demonstrating no worse than mild incomplete paralysis.
 
4.  Throughout the applicable rating period on appeal, the Veteran's left lower extremity neuropathy has resulted in decreased sensation (numbness) and pain demonstrating no worse than mild incomplete paralysis.

5.  Throughout the applicable rating period on appeal, diabetes mellitus required insulin and a restricted diet, but does not require regulation of activities, that is, avoidance of strenuous occupational or recreational activities to manage the diabetes; without evidence of ketoacidosis or hypoglycemic reactions requiring hospitalizations; or visits to a diabetes management provider two or more times a month.

6.  Erectile dysfunction has not resulted in a penile deformity.

7.  On June 30, 2008, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD). 

8.  In a rating decision dated in February 2011, PTSD was service connected and awarded as 50 percent disabling.  The Veteran expressed disagreement contending the compensation awarded did not adequately compensate him for all PTSD residuals.

9.  VA examinations in July 2011 and December 2011 attributed the Veteran's bilateral blindness to PTSD; there was no claim or competent medical evidence that connected the Veteran's bilateral blindness to PTSD before the date the Veteran filed his claim for PTSD.  

10.  The Veteran's bilateral blindness has been determined to be 100 percent disabling.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for right upper extremity neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).
 
2. The criteria for a rating in excess of 20 percent for left upper extremity neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for a rating in excess of 10 percent for right lower extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).
 
4.  . The criteria for a rating in excess of 10 percent for left lower extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

5.  The criteria for a rating higher than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

6.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7522 (2014).

7.  The criteria for an effective date of June 30, 2008, but no earlier, for awarding service connection for bilateral blindness and special monthly compensation under 38 U.S.C.A. § 1114 (n) & (o), eligibility for Dependent's Educational Assistance benefits, eligibility for allowance for an automobile and adaptive equipment, and eligibility special home adaptation have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As to the claims for an earlier effective date claims and the increased rating claims, where, as here, the appeal stems from notice of disagreement with the assignment of the effective date and the award of an initial disability rating following the grant of service connection, further VCAA notice is not required. 38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105. In this regard, a statement of the case was issued in March 2012 which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for the peripheral neuropathy of the extremities, and erectile dysfunction, and the regulations regarding the assignment of the effective date of service connection.

The increased rating claim for diabetes, however, is not based upon the initial award made when the disability was service connected.  Instead, the Veteran filed a separate claim for a higher rating after the initial award.  Therefore, the VCAA notice provisions are required for that claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in September 2008.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

 Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in October 2008, January 2020, February 2010, July 2011, and April 2014.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability and explanations and reasons for the opinions expressed.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Increased rating Claims

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Effect of Veteran's Lay Opinions on Ratings

The Board recognizes that the evidence supporting the Veteran's claim for a higher ratings for his peripheral neuropathy disabilities, diabetes, and erectile dysfunction includes his statements regarding the severity of his disabilities, particularly pain.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated. In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria which in part involve the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the nerves and inguinal area.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Increased Rating for Peripheral Neuropathy for Each Extremity

The Veteran is service connected for peripheral neuropathy at 20 percent each for the right and left upper extremity.  He is also service connected for peripheral neuropathy at 10 percent each for the right and left lower extremities.  In each instance, the Veteran contends the rating assigned does not reflect the level of severity of the peripheral neuropathy in each extremity.  

The term 'incomplete paralysis' with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  .

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

Upper Extremity Peripheral Neuropathy

The Veteran's upper extremity peripheral neuropathy is rated under Diagnostic Code 8514, which at some levels of severity, distinguishes between the major (dominant) extremity and minor (non-dominant) extremity.  Diagnostic Code 8514 provides ratings for incomplete and total paralysis of the musculospiral nerve (radial nerve).  Diagnostic Code 8514 provides that mild incomplete paralysis is rated 20 percent disabling on both the major side and minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the musculospiral nerve, with drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger, or where the patient cannot extend the hand at the wrist, extend the proximal phalanges of the fingers, extend the thumb, or make lateral movement of the wrist, or where there is supination of the hand, weakened extension and flexion of the elbow, or where loss of synergetic motion of extensors seriously impairs the hand grip, or where total paralysis of the triceps occurs only as the greatest rarity, is rated 70 percent disabling on the major side and 60 percent for the minor extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8514.

In a diabetes VA examination in October 2008, the Veteran reported occasional cramping in his left arm which he relieved by stretching the arm.  There were no abnormalities on the neurological examination.  

In a VA examination in February 2010, the Veteran stated that he felt numbness in the tips of his left hand and feet.  It was difficult to feel and pick up small objects.  The Veteran also described difficulty gripping objects.  There was no numbness in the right hand.  The Veteran is left handed.  Upon examination, there was no mention of decreased sensation.  His grip strength and upper extremity strength, was normal and equal bilaterally.  In an addendum, the examiner stated the peripheral neuropathy involved the bilateral distal portion of the median, radial, and ulnar nerves for the hands.

In April 2010, the Veteran underwent an EMG/NCS test.  The Veteran's history included several year history of numbness on the single digits of he left hand.  His wife stated that the Veteran complains of decreased left grip strength.  No significant no abnormalities were seen on nerve conduction studies to substantiate a diagnosis of sensory or motor polyneuropathy.  There was no evidence of ulnar neuropathy across the left elbow or median neuropathy across the left wrist.

In July 2011, the Veteran underwent a VA examination regarding whether he was totally unemployable due to service connected disabilities.  The Veteran reported tingling and numbness in both hands at the fingers, left greater than right.  It limits him in that he has dropped coffee cups and pots and cannot change the batteries in his hearing aids.  He also has difficulty typing, holding onto utensils or small objects.  He does not use any assistive device due to the peripheral neuropathy.  Upon examination, his strength was normal in the upper extremities.  He had normal sensation except it was decreased from the MCP joints of all fingers and thumb to the distal tips.  

In April 2014, the Veteran underwent a VA examination regarding his diabetic peripheral neuropathy disabilities.  The examiner, however, only diagnosed diabetic peripheral neuropathy of the lower extremities.  The Veteran reported mild constant pain in all four extremities.  Motor strength, reflexes and sensation in the upper extremities were normal.  The diabetic peripheral neuropathy affected physical, but not sedentary work.

The Board concludes that the evidence does not indicate that the Veteran's radiculopathy of the left upper extremity and right upper extremity more closely approximates moderate radiculopathy that warrants a rating higher than 20 percent.  Instead, his bilateral upper extremity radiculopathy appears to be wholly sensory, which as noted earlier results in a finding of mild, or a 20 percent rating.  The Board has determined that the evidence does not establish a higher rating. In the Board's view, a higher rating for moderate incomplete paralysis exists when there is evidence of loss of motor function or more significant sensory loss.  While the Veteran has described difficulty with his grip or handling small objects, these difficulties are not related to motor function or strength, which has been normal upon examination.  The difficulties are related to sensory loss and are the type of difficulties contemplated by the schedular criteria.  

There is no evidence of complete paralysis of the musculospiral nerve, with drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger, or where the patient cannot extend the hand at the wrist, extend the proximal phalanges of the fingers, extend the thumb, or make lateral movement of the wrist, or where there is supination of the hand, weakened extension and flexion of the elbow, or where loss of synergetic motion of extensors seriously impairs the hand grip, or where total paralysis of the triceps.  EMG/NCS of the other nerves were normal.  Therefore, a separate rating for the other nerves of either the upper right extremity or the upper left extremity under their appropriate diagnostic code is not warranted.

Thus, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 20 percent for either the right upper extremity radiculopathy disability or the left upper extremity radiculopathy disability.  While the Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation of 20 percent from the effective date of service connection to the present.  As numbness and tingling, and pain are contemplated by a 10 percent evaluation for mild bilateral upper extremity, the Board finds that VA examination results are consistent with the 20 percent evaluation awarded for neuropathy of the left upper extremity and the right upper extremity.  As such, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for the Veteran's left upper extremity or right upper extremity radiculopathy disability, and the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. §§ 4.3, 4.7.  

Increased Ratings for Peripheral Neuropathies of the Lower Extremities

The Veteran's neuropathy of the left and right lower extremity is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for disabilities of the sciatic nerve, as analogous to radiculopathy or injury to the sciatic nerve as there is no separate diagnostic code for peripheral neuropathy.  See 38 C.F.R. § 4.27.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Facts

In a VA examination in February 2010, the Veteran stated that for approximately a year, he has felt tingling in both feet off and on with no specific trigger for onset or resolution.  He also stated that he felt numbness in the feet.  He has pain in the feet that he describes as a burning that has been present for approximately 2 years with initial weightbearing in the mornings.  It has gotten more frequent over the years but seems to be better with movement and walking on soft flooring but worse with walking on hard surfaces but he states also that he can walk no more than 5 minutes without worsening of the burning pain in his feet.  He can stand no more than to 10 minutes without worsening of the burning pain in his feet.  The lower extremity strength was normal bilaterally.  Sensation was decreased from both medial ankle and lateral ankle to the toes dorsally and from the plantar metatarsophalangeal joints to the tips of the toes bilaterally.  In an addendum, the examiner noted the decreased sensation of sharpness versus dull was decreased on the plantar surfaces of the feet bilaterally.  The peripheral neuropathy involved the bilateral medial plantar, bilateral lateral plantar, and bilateral sural nerves for the feet.

In an April 2010 EMG/NCS study focusing on the left hand, the Veteran reported intermittent tingling in the feet but no lower extremity weakness.  The physician could not elicit muscle stretch reflexes but there was normal muscle bulk and tone in both lower extremities and grossly normal strength.

In July 2010, the Veteran had poor proprioception in the left great toe but his vibration sense was intact.  Microfilament sensation was decreased bilaterally.  

In July 2011, the Veteran underwent a VA examination regarding whether he was totally unemployable due to service connected disabilities.  He has numbness in his feet off and on.  He does not use any assistive device due to the peripheral neuropathy.  He does use a walking cane to aid himself as he is blind.  Upon examination, his strength was normal in the lower extremities.  He had normal sensation except it was decreased over the medial ankle to the toes, lateral ankle to the toes and dorsal and plantar metatarsophalangeal joints to the tips of the toes bilaterally.  No atrophy was found.  The diagnosis was peripheral neuropathy of the bilateral upper and lower extremities secondary to diabetes mellitus type II.

In April 2014, the Veteran underwent a VA examination regarding his diabetic peripheral neuropathy disabilities.  The examiner, however, only diagnosed mild diabetic peripheral neuropathy of the lower extremities.  The Veteran reported mild constant pain in all four extremities.  Motor strength and reflexes were normal.  Sensation and position strength was normal.  Vibration sensation was decreased.  The diabetic peripheral neuropathy affected physical, but not sedentary work.

The Veteran's reported neurological symptoms of the lower extremities on VA examinations have been essentially unchanged.  The VA examinations have shown that motor strength was within normal limits, but sensation is decreased.  Considering the clinical findings, no more than mild incomplete paralysis under Diagnostic Code 8520 is shown for each lower extremity during the relevant rating period.  Based on the above evidence, the Board finds that an evaluation in excess of 10 percent for neuropathy of the left lower extremity and an evaluation in excess of 10 percent for neuropathy of the right lower extremity are not warranted at any time.  The evidence reflects that the Veteran had symptoms of pain, and numbness or tingling, but no other sensory complaints in his lower extremities.  All VA examinations or treatment notes have shown that motor strength, measured as active motion against full resistance, was within normal limits.  He had normal muscle tone with no muscle atrophy and no joint movement that was affected by the Veteran's nerve disability.  

Further, the Board notes that the Veteran's reported neurological symptoms on VA examinations and treatment notes have been mild with mild effects in most areas of the Veteran's life.  He has normal strength, balance, and coordination.  The Veteran also reported walking his dog or for exercise and indicated that there are no limitations in walking due to the neuropathy of the lower extremities.  Instead, any limitations appear to be related to other disabilities such as his blindness.  While the Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation of 10 percent for peripheral neuropathy in each leg at all relevant times.

The Board finds that a higher rating for 20 percent is not warranted absent constant, more severe sensory findings, including constant loss of sensation, pain, and numbness and tingling that result in a greater functional impact.   The Board concludes that the evidence does not indicate that the Veteran's neuropathy more closely approximates moderate neuropathy as the limitation appears to be solely sensory and does not involve motor loss.  As numbness and tingling, and pain are contemplated by a 10 percent evaluation for mild bilateral lower extremity, the Board finds that VA examination results are consistent with the 10 percent evaluation for neuropathy of the left lower extremity and the right lower extremity.  As such, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's left lower extremity or right lower extremity radiculopathy disability.  

Finally, there is no evidence of severe incomplete paralysis with marked muscular atrophy or complete paralysis of any nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  The nerves involved all appear to be normal.  Therefore, a separate rating for the other individual nerves of the left leg or the right leg under their appropriate diagnostic code is not warranted.

In sum, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent, each, for the Veteran's left lower extremity neuropathy or for the right lower extremity neuropathy, and the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. §§ 4.3, 4.7.

Increased rating for Diabetes

Diabetes mellitus is rated under Diagnostic Code 7913 of 38 C.F.R. § 4.119.  The Veteran currently is rated at 20 percent, which, under Diagnostic Code 7913, is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  Under Diagnostic Code 7913, the criteria for the next higher rating, 40 percent, for diabetes mellitus are that it requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id. 

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.   In this regard, the RO has already separately rated the complications of diabetes mellitus, namely, ED, at zero percent but with an award of special monthly compensation for loss of use of a creative organ, and for peripheral neuropathy of all four extremities (20 percent for both upper extremities and 10 percent for the lower extremities).  

Facts and Analysis

The Veteran has been diagnosed as diabetic since January 2006.  The treatment notes indicate that since diagnosis, he has been on oral medication and a restricted diet.  Insulin has also been added to the treating regimen.  None of the medical records indicate that a physician or other medical caregiver has prescribed regulation of activities to manage his diabetes.  

In January 2007, it was noted the Veteran walked for exercise.  

In a VA examination in October 2008, the Veteran was noted to be blind and used a cane and walked with the assistance of another individual.  He reported starting insulin about six months after being diagnosed with diabetes.  He tries to stay on a diabetic diet.  He has had one episode of ketoacidosis in the past requiring hospitalization approximately two years ago.  He states that he has had one episode of hypoglycemia, which required orange juice and sugar, but there was no indication he was also hospitalized.  He sees a physician's assistant for diabetic management once every 6 months.  With the assistance of another person, he walks outside, trying to walk 1 or more miles per day.  He also described increased thirst and nocturia three times a night.  He does not have any activity restricted by diabetes.  Any activity restriction is due to his blindness.  His weight is stable.  

In April 2009, assessing whether he needed aid and attendance, the evaluator noted the Veteran could walk half a mile without assistance and tried to go out nearly every day.  

An October 2009 note indicated the Veteran had an episode of hypoglycemia, but there is no indication that he was hospitalized.  

In March 2010, the Veteran's wife reported the Veteran was erratic in compliance of his diet and he was counseled on the need to be consistent in diet, exercise, and medication.  He was also given information on a VAMC diet and exercise program.  

In a July 2011 VA examination for total disability based upon individual unemployability, the Veteran reported he was still taking insulin and oral medication.  He sees his primary care provider once a year regarding his diabetes.  He adheres to a diabetic diet and has stable weight.  Other than peripheral neuropathy symptoms and ED, he has not had any additional diabetic complication such as renal or urologic disease. 

In August 2011, the Veteran reported that to alleviate PTSD symptoms, he tried to remove himself from stressful situations by exercising or going for a walk.  

In September 2011, the Veteran told his mental health provider that he enjoys his dog as a companion and taking the dog for a walk. 

As of February 2012, the Veteran was educated by his caregivers on the importance of diet and exercise regarding his diabetes.  There had not been any recent complications of hypoglycemia.  

In May 2012, the Veteran called VA because he was hypoglycemic but declined to go to the emergency room.  

In an April 2014 VA examination, the Veteran's diabetes is still managed by insulin, oral medication, and restricted diet.  The Veteran did not require regulation of activities as part of the medial management of diabetes.  He visited his medical provider less than two time per month.  In the past year, he was not hospitalized for either ketoacidosis or hypoglycemia.  There has not been any progressive unintentional weight loss or loss of strength due to diabetes.  The examiner listed diabetic peripheral neuropathy as the only complication.

After careful review of the record, the Board finds that the Veteran does not meet the criteria for a 40 percent rating under Diagnostic Code 7913 at any time during the rating period on appeal.

Regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913). 

Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 ) (May 7, 1996).

Although the Veteran is on insulin and a restricted diet, regulation of activities has not been indicated.  The evidence does not demonstrate that any health-care provider has instructed the Veteran to avoid strenuous occupational and recreational activities to manage his diabetes.

There is no evidence of record that a doctor has told him to regulate his activities.  See Camacho, 21Vet. App. at 364 (medical evidence of record must support finding that a veteran was instructed not to engage in strenuous recreational and occupational activities).  The Board recognizes that the Veteran's symptoms such as pain from diabetic peripheral neuropathy may require him to limit his activities.  As noted above, however, the Veteran is competent to testify what symptoms he is experiencing, but cannot offer a lay opinion as to the specific level of disability of this disorder according to the appropriate diagnostic codes.  Furthermore, Camacho, supra, indicates that lay assertions would generally not be enough to satisfy the regulation of activities criterion of the 40 percent rating.  The Court in Camacho indicated that regulation of activities must be established by medical evidence as necessary in the management of diabetes, not for other reasons.  See Camacho, 21 Vet. App. at 365 (evidence showed Veteran restricted in driving for the safety of others, not to help control or prevent aggravation of his diabetes).

The Board's review of the evidence reflects that there is no indication of physician prescribed regulation of activities to manage the diabetes mellitus in the VA treatment records or private physician records.  In fact, those records reflect that the VA health care providers specifically indicated that the Veteran's diabetes required exercise as well as insulin and restricted diet.  The records also indicate the Veteran walks frequently for exercise.  In short, the weight of the competent and credible medical evidence of record does not reflect that a physician has prescribed restriction or regulation of the Veteran's activities to treat the diabetes, specifically, avoiding strenuous occupational and recreational activities.  See Camacho, 21 Vet. App. at 362.

It is true the Veteran has developed additional residuals of diabetes such as peripheral neuropathy, and erectile dysfunction.  However, in this case, the neurologic manifestations of the service-connected diabetes are already rated separately.  To include those manifestations again in assigning a disability rating for diabetes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Finally, other symptoms and conditions that could be a result of diabetes, such as nephropathy or diabetic retinopathy, have not been diagnosed.

In the absence of regulation of activities, the criteria for the next higher rating have not been met at any time during the appeal period.

As the criteria for a 40 percent rating under Diagnostic Code 7913 have not been demonstrated throughout the rating period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) .

Increased Rating for Erectile Dysfunction (ED)

The Veteran is service connected for ED but the disability is rated as noncompensable.  The Veteran receives special monthly compensation for loss of use of a creative organ, that is, loss of erectile power.  

In a VA examination in October 2008, the Veteran stated he has had impotence for a number of years.  

In October 2009, the Veteran reported that medication did not help his ED.  

In a VA examination in January 2010, the Veteran states that for the 5 years since he attempted to commit suicide, with a resulting gunshot wound that blinded him, he has had total inability to obtain and maintain an erection sufficient for vaginal penetration with climax and ejaculation  The Veteran reports no incontinence, no treatment, no effect on employment, and no genitourinary disease related to the ED.  The examination did not show any deformity to the penis.

In a July 2011 VA examination for total disability based upon individual unemployability, the Veteran reported he has had total inability to obtain and maintain an erection sufficient for vaginal penetration with climax and ejaculation No treatment for this condition.  This does not limit him in his occupation.  The examination of the genital area was normal.  

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The only Diagnostic Code specifically addressing ED is Diagnostic Code 7522.  The Board can find no other Diagnostic Code that would be more appropriate in rating the disability. 

Under Diagnostic Code 7522, the criteria for a compensable rating, 20 percent, are penile deformity with loss of erectile power. 

Clearly, the Veteran has suffered loss of erectile power, however, there is no competent evidence of a penile deformity.  In the absence of evidence of penile deformity, the criteria for a 20 percent rating under Diagnostic Code 7522 have not been met. 

There is no provision for a compensable rating where there is loss of erectile power without penile deformity. 

To the extent that the Veteran argues that the Rating Schedule does not adequately compensate for the debilitating effects of impotency, namely, psychological and emotional manifestations, the current criteria for rating residuals of erectile dysfunction do not encompass any psychological or emotional manifestations. 

As the preponderance of the evidence is against a compensable rating for erectile dysfunction, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disabilities are contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  As discussed above, there is a higher rating available for diabetes under Diagnostic Code 7913 addressed in this decision. However, the Veteran's disability is not productive of the manifestations that would warrant the higher rating. The discussion above reflects that the symptoms of the Veteran's diabetes are fully contemplated by the applicable rating criteria.  The Veteran's rating reflects that he requires oral medication, and a restricted diet, but not regulation of activities, which is required before receiving the next higher rating. 

In a similar manner, as to peripheral neuropathy of the lower and upper extremities, as discussed above, the Veteran describes, as to those symptoms related to neuropathy as, pain and numbness, and in the examination and other records, also detailed his impairment in a work environment and his quality of life such as chores.  The Board has determined that such impairment of functioning is already encompassed in the rating criteria according to the diagnostic code for a nerve injury or disability.  The Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is pain and sensory loss, which is contemplated by the Rating Schedule under Diagnostic Codes 8514 and 8520, the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

As for erectile dysfunction, as noted, the disability is noncompensable beyond the special monthly compensation for loss of a creative organ and absent evidence of a penile deformity.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Earlier Effective Date Claims

In a rating decision dated in January 2012, the RO granted service connection for bilateral blindness as secondary to PTSD, rated as totally disabling.  As the Veteran received a 100 percent rating for bilateral blindness, the Veteran also received awards for special monthly compensation under 38 U.S.C.A. § 1114 (n) & (o), eligibility for Dependent's Educational Assistance benefits, eligibility for allowance for an automobile and adaptive equipment, and eligibility special home adaptation.  As these claims are all dependent on the award of service connection for bilateral blindness, the Board shall refer to all of the awards in the January 2012 collectively as bilateral blindness.  The RO awarded the Veteran an effective date for the bilateral blindness of June 2011, the date the Veteran filed a claim for total disability based upon individual unemployability and the evidence thereafter linked bilateral blindness to PTSD.  The RO inferred a claim of service connection for bilateral blindness as part of his claim for total disability.  The Veteran, however, asserts that an effective date even earlier than June 2011 should be assigned to the bilateral blindness claim.  
In April 2004, the Veteran attempted to commit suicide with a gun.  He was unsuccessful, but the gunshot wound left him blind in both eyes.   

On June 30, 2008, the Veteran filed a service connection claim for PTSD.

In a rating decision dated in February 2011, the RO granted service connection for PTSD, effective June 30, 2008, the date the Veteran filed his claim for service connection for PTSD.  The RO found PTSD as 50 percent disabling.  The Veteran filed a notice of disagreement in June 2011, contending the 50 percent rating did not adequately compensate him for all of the symptoms and residuals of PTSD.

At the VA examination, dated July 26, 2011, the examiner reported that the Veteran's blindness due to a suicide attempt was likely related to PTSD.

At the VA examination, dated December 16, 2011, the examiner reviewed the claims folder and concluded that the Veteran's suicide attempt and residual blindness was at least as likely as not related to PTSD, concluding PTSD contributed equally with the Veteran's bipolar disorder to the suicide attempt in 2004 and the resulting blindness.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).

In this instance, the grant of service connection for PTSD, but disagreement of the award was part and parcel of his claim for a higher initial  rating for PTSD, and the VA examination provided the medical evidence to support the claim that the bilateral blindness was a residual of his PTSD disability.  This evidence provided the necessary link between a compensable residual, bilateral blindness, and PTSD.  As the date of filing becomes the effective date for an award of service connection for PTSD, the same result is warranted here for the bilateral blindness as a residual of PTSD.  Stated another way, when the Veteran expressed disagreement to his initial rating for PTSD since June 30, 2008, that became the date of receipt for his for additional compensation for PTSD symptoms and residuals, whether they are directly related to PTSD or another disability secondarily caused by PTSD.  38 C.F.R. § 3.400 (b) (2).  Accordingly, if the effective date for service connected bilateral blindness is June 30, 2008, then that date also is the effective date for special monthly compensation under 38 U.S.C.A. § 1114 (n) & (o), eligibility for Dependent's Educational Assistance benefits, eligibility for allowance for an automobile and adaptive equipment, and eligibility special home adaptation.

The Board notes that bilateral blindness had been diagnosed since the attempted suicide in April 2004 but the suicide attempt and resulting blindness at that time was attributed to the Veteran's diagnosis of bipolar disorder.  The record also does not reveal any earlier claims by the Veteran for PTSD or blindness or a communication or action from the Veteran indicating an intent to claim service connection for PTSD or blindness.  Thus, there was no pending claim or unadjudicated claim under 38 C.F.R. § 3.160(c) or informal claim under 38 C.F.R. §§ 3.155, 3.156, and 3.157, for service connection prior to June 30, 2008, and there is no factual or legal basis to assign an effective date before June 30, 2008, based on an unadjudicated pending claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the evidence does not support an effective date for bilateral blindness (and the other attendant awards) before the claim filed on June 30, 2008 and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b)


ORDER

Entitlement to a rating higher than 20 percent for right upper extremity neuropathy is denied.

Entitlement to a rating higher than 20 percent for left upper extremity neuropathy is denied.

Entitlement to a rating higher than 10 percent for right lower extremity neuropathy is denied.

Entitlement to a rating higher than 10 percent for left lower extremity neuropathy is denied

Entitlement to a rating higher than 20 percent for diabetes mellitus is denied.

Entitlement to a compensable rating for erectile dysfunction is denied.

Entitlement to an effective date of June 30, 2008 for bilateral blindness is granted.

Entitlement to an effective date of June 30, 2008 for special monthly compensation under 38 U.S.C.A. § 1114 (n) & (o) is granted.

Entitlement to an effective date of June 30, 2008 for eligibility for Dependents Educational Allowance is granted.

Entitlement to an effective date of June 30, 2008 for allowance for an automobile and adaptive equipment is granted.

Entitlement to an effective date of June 30, 2008 for eligibility for special home adaptation is granted.


REMAND

The Veteran has appealed the 50 percent rating assigned to him for his PTSD, contending that the severity of his symptoms warrant a higher rating.  The last VA examination regarding his PTSD occurred in August 2011.  In October 2011, the Veteran was hospitalized for a suicide attempt.  Subsequent treatment notes reveal that the Veteran's anxiety symptoms have risen.  The Board notes that a December 2011 addendum to the August 2011 VA examination references the suicide attempt but does not address the current severity and functional impact of the Veteran's symptoms.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran asserts service connection for hypertension, including that it was caused or aggravated by his service connected diabetes.  The Board notes hypertension was first noted as a diagnosis in April 2005 and diabetes was diagnosed in January 2006.  The Veteran states the two disabilities were diagnosed at the same time.  There has not been a VA examination to determine whether the Veteran's hypertension disability is related to service generally or whether this disability is secondarily caused by service connected diabetes.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 

In a rating decision dated in June 2012, the RO granted service connection for a scar as a residual of a gunshot wound assigning a 30 percent rating with an effective date of June 16, 2011.  In April 2012, the Veteran filed a notice of disagreement to both the rating and the effective date.  The RO has not issued a statement of the case addressing the claim; the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

As to TDIU, the Veteran has indicated he is now unemployed so the record raises the issue of total disability based upon individual unemployability.  The Board notes that the Court has held that a TDIU claim cannot be considered separate and apart from an increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009).  The Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the increased rating claims, see Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered), and upon remand, the RPO should adjudicate entitlement to TDIU after development for the remaining increased rating claims is completed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran dated from May 2012 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Provide the Veteran with a VA PTSD examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine the current level of severity of the Veteran's PTSD.  

The examiner is asked to discuss the clinical significance of the Veteran's October 2011 suicide attempt.  

A complete rationale for any opinion offered should be provided.

3.  Provide the Veteran with a VA examination regarding his hypertension claim.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine whether the Veteran has a hypertension disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any hypertension disability was caused by or aggravated by the Veteran's service connected disabilities, to specifically include diabetes.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner is asked to discuss the clinical significance of hypertension diagnosed in April 2005 and diabetes diagnosed approximately 9 months later in January 2006.  

A complete rationale for any opinion offered should be provided.

4.  After the development requested is completed, readjudicate the claim for an increased rating for PTSD, service connection for hypertension, and entitlement to TDIU.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

5.  Furnish the Veteran a statement of the case on the claims for an increased rating and earlier effective date for a scar as a residual of a gunshot wound as denied in a June 2012 rating decision.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


